- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 11/10 - 07/26/2010 Copels captive Power market grew by 7.1% in 1H10 This document compares Copels Power market performance in 1H10 in comparison with the 2009 numbers. Copel Distribuição - Captive Market The captive market consumed 10,661 GWh, up by 7.1%. The residential segment consumed 2,964 GWh, up 5.8% due to the maintenance of the formal job market, the increase in the bulk of wages and access to credit. This segment represented 27.8% of Copels captive market. In 1S10, Copel supplied power to 2,893,098 residential customers, up by 2.7% versus 1H09. The industrial segment consumed 3,497 GWh, 10.2% up , thanks to the recovery of industrial production, which recorded excellent results in 2010. This segment represented 32.8% of Copels captive market. In 1H10, Copel supplied power to 67,777 captive industrial customers. The commercial segment consumed 2,255 GWh, 6.9% higher than in 1H09. The commercial segment represented 21.2% of Copels captive market.At the end of the first semester Copel supplied power to 301,009 commercial customers. The rural segment consumed 921 GWh 4.9% up, due to the increase of 4.8% in number of customers and the economy recovery. This segment represented 8.6% of Copels captive market. In 1H10, Copel supplied power to 360,482 rural customers. Other segments (public agencies, public lighting, public services, and own consumption) consumed 1,023 GWh, 3.3% up in the period. These segments represented 9.6% of Copels captive market. At the end of the first semester, Copel supplied Power to 48,896 customers in these segments. The following table shows the captive market for each consumption segment: Number of customers Energy Sold (GWh) Jun/10 Jun/09 % 1H10 1H09 % Residential 2,893,098 2,818,001 2.7 2,964 2,803 5.8 Industrial 67,777 64,957 4.3 3,497 3,173 10.2 Commercial 301,009 296,684 1.5 2,255 2,110 6.9 Rural 360,482 343,826 4.8 922 878 4.9 Other 48,896 47,762 2.4 1,023 991 3.3 Captive Market Copel Distributions Grid Market - TUSD Copel Distribuiçãos grid market, comprising the captive market, concessionaries and licensees (other utilities within the State of Paraná) and all free customers within the Companys concession area, grew 7.2%, as the following table: Number of customers / Agreements Energy distributed (GWh) Jun/10 Jun/09 % 1H10 1H09 % Captive market 3,671,262 3,571,230 2.8 10,661 9,955 7.1 Concessionaries and licensees 4 4 - 279 256 9.1 Free customers (*) 25 23 8.7 1,562 1,447 7.9 Grid Market *All free custom ers served by COPEL GET and other suppliers at the COPEL DIS concess ion area. Copels consolidated Market The following table shows Copels total energy sales through Copel Distribuição and Copel Geração e Transmissão: Number of customers/Agreements Energy Sold (GWh) Jun/10 Jun/09 % 1H10 1H09 % Copel DIS Captive Market 3,671,262 3,571,230 2.8 10,661 9,955 7.1 Concessionaries and licensees 4 4 - 279 256 9.1 CCEE - - - 2 31 (95.1) Total Copel DIS Copel GET CCEAR (Copel DIS) 1 1 - 609 559 9.0 CCEAR (other concessionaries) 35 35 - 6,584 6,616 (0.5) Adjustment auction (ACR) - 1 - - 137 - Free customers 10 13 (23.1) 486 549 (11.5) Bilateral agreements 7 2 - 790 508 55.7 CCEE - - - 2 62 (97.3) Total Copel GET 53 52 Total Copel Consolidated Note: Not considering the energy from MRE (Energy Relocation Mechanism). CCEE: Electric Pow er Trade Chamber. CCEAR: Energy Purchase Agreements in the Regulated Market. Curitiba, July 26, 2010 Sincerely, Rafael Iatauro CFO, IRO and Holdings Officer For additional information, please contact Copel's Investor Relations team: ri@copel.com or (55-41) 3222-2027 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 27, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
